

115 HR 3370 IH: Fry Scholarship Enhancement Act
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3370IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Mr. Jeffries introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the Yellow Ribbon G.I. Education Enhancement
			 Program to cover recipients of the Marine Gunnery Sergeant John David Fry
			 scholarship, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fry Scholarship Enhancement Act. 2.Expansion of Yellow Ribbon G.I. Education Enhancement Program (a)In generalSection 3317(a) of title 38, United States Code, is amended by striking paragraphs (1) and (2) of section 3311(b) and inserting paragraphs (1), (2), (8), and (9) of section 3311(b) of this title.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2018.